Per Curiam. The merits of this appeal cannot be reached because the abstract is so deficient we cannot follow, much less decide, the allegations of error. Appellant contends that the chancery court lacked jurisdiction to decide the claim, that its motion to dismiss should have been granted, that there was an adequate remedy at law and that no grounds for injunctive relief exist. We are asked to decide these procedural and substantive issues with no abstracting of the complaint, answer, motion to dismiss, the final judgment, or any of the exhibits. Where that occurs we have no real choice but to affirm the case. See our Rule 9 (e) (2). Smith v. Smith, 263 Ark. 578, 567 S.W. 2d 88 (1978); Bank of Ozark v. Isaacs, et al., 263 Ark. 113, 563 S.W. 2d 707 (1978); Dairyland Insurance Co. v. Carter, 261 Ark. 795, 551 S.W. 2d 211 (1977). Affirmed. Dudley, J., not participating.